    3:20-cv-03737-JMC-SVH    Date Filed 09/09/21   Entry Number 30   Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF SOUTH CAROLINA

    Anthony Gagliani, individually  )
    and as Personal Representative  )       C/A No.: 3:20-3737-JMC-SVH
    of the Estate of Stephen Walter )
    Gagliani,                       )
                                    )
                Plaintiff,          )
                                    )
      vs.                           )
                                    )            ORDER AND
    Lexington County Sheriff’s      )        RULE TO SHOW CAUSE
    Department; South Carolina Law )
    Enforcement Division; Deputy    )
    Brandon Kinder; Deputy Jason )
    Wilkes; State Constable Lawrenc )
    Markey; and Lance Thomas,       )
                                    )
                Defendants.         )
                                    )

        This matter comes before the court on the consent motion of counsel for

the court to issue a rule to show cause why fact witnesses Richard Eaton,

Lavoris Hill, and Curtis Hill (collectively “Witnesses”), having been properly

served with subpoenas, should not be held in contempt for failure to appear at

their depositions. [ECF No. 29]. The attachments to the motion reveal

Witnesses were subpoenaed to appear for their depositions first on April 6,

2021. [ECF Nos. 29-4, 29-5, 29-6].1 Counsel communicated to the court that

Witnesses failed to appear on April 6, 2021. Plaintiff’s counsel subsequently

served Witnesses with subpoenas to appear at their depositions on September

__________________________________________________________
1There is no proof of service for Eaton’s subpoena to appear on April 6, 2021.
However, as this order outlines, Eaton appears to have been properly served
with the subpoena to testify on September 9, 2021.
                                        1
  3:20-cv-03737-JMC-SVH       Date Filed 09/09/21   Entry Number 30   Page 2 of 2



9, 2021. [ECF Nos. 29-, 29-1, 29-2, 29-3]. The court is informed that all counsel

appeared for the depositions, but all Witnesses again failed to appear.

        In light of the foregoing, the court orders Witnesses to appear at a

hearing in this case on October 12, 2021, at 10:00 a.m., at the Matthew J.

Perry, Jr. United States Courthouse, 901 Richland Street, Columbia, South

Carolina, 29201, and show cause why they failed to appear for their

depositions, failed to communicate with the subpoenaing attorney, and why

the court should not assess the costs and attorneys’ fees of the depositions

against them. If Witnesses fail to appear at the October 12, 2021 hearing, the

court will consider stronger sanctions, including, but not limited to, holding

them in contempt of court and assessing a fine for each day they have delayed

the depositions. If Witnesses communicate with Plaintiff’s counsel, Eric

Cavanaugh and Joseph Thickens, and appear for their depositions prior to the

October 12, 2021 hearing, the court may consider canceling the hearing.

        Plaintiff’s counsel is directed to formally serve Witnesses to advise them

of this order. The court will also mail Witnesses a copy of this order by U.S.

mail.

        IT IS SO ORDERED.


September 9, 2021                            Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
